Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 3, 5-9, and 12-14 are currently pending in the instant application. Claims 10 and 11 have been cancelled. Claims 1, 3, 5-9, and 12-14 have been amended. The claim amendments have overcome the 35 USC 112 (a) and 35 USC 102 rejections previously set forth in the Final Office Action mailed 04/05/2021.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
REASONS FOR ALLOWANCE
Claims 1, 3, 5-9, and 12-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant has claimed methods of making and isolating antibodies or antigen-binding fragments using a cyclic glycated Amadori product having the structure depicted in instant claims 1 and 7. With respect to the 102 rejection set forth in the final office action, Halperin (US 2005/0032128 on IDS of 12/16/2020) teaches a method of preparing antibodies using glycated peptides. Further, as stated in para. 0005 of Halperin, glycation involves the reaction of glucose and/or other reducing sugars with amino groups in proteins resulting in the formation of a Schiff base or aldimine, which can tautomerize via the Amadori rearrangement to the more stable ketoamine. Thus, Halperin is enabling for generating glycated peptides that arise from an Amadori rearrangement and is not limited to Example 1 as Applicant has argued since disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments per MPEP 

    PNG
    media_image1.png
    560
    789
    media_image1.png
    Greyscale








There does not appear to be any teaching, suggestion, or motivation in the prior art that either anticipates or renders obvious the methods of the claimed invention, specifically why artisans would use the -pyranose form as required by the instant claims as compared to the other Amadori product forms. Using the glycated structures of the claimed invention, artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644